Nellie Brewer, Individually,
                                                                   and as Executrix of the Estate
                                                                               of s



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 11, 2014

                                      No. 04-14-00481-CV

              ARC PARKLANE, INC., D/B/A Parklane West Healthcare Center,
                                   Appellant

                                                v.

Nellie BREWER, Individually, and as Executrix of the Estate of Herbert Brewer, Deceased, and
    Gina Elliott, Pamela Bilal, Lisa Brewer, Carol Brown, Diane Brewer, and Renee Shields,
                                          Individually,
                                            Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-10177
                             Honorable Larry Noll, Judge Presiding

                                         ORDER
        In an underlying suit, the trial court severed portions of a single suit into two separate
cause numbers and retained other portions under the original cause number. In response to
notices of appeal filed with this court, this court inadvertently created a third appeal, numbered
04-14-00481-CV, when only the two severed causes are being appealed (i.e., 04-14-00472-CV,
04-14-00473-CV).
      Therefore, we ORDER the clerk of this court to administratively close the appeal
numbered 04-14-00481-CV.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court